The judgment of the court was pronounced by
Slidell, J.
The transcript in this case was filed on the 26th January, 1846. On the 26th January, 1847, a motion is made to dismiss, on the ground of informality in the order of appeal and the appeal bond. It comes too late. It should have been made within three daya after the record was filed. Murray v. Bacon, 7 Mart. N. S. 271. Moreover, the case was set for trial in January term, 1846, continued for want of time, and again, on & subsequent day, continued indefinitely. See O’Donnell v. Lobdell, 2 La. 300. See also Gilmore v. Brenham, 1 La. 414. Motion refused.